DETAILED ACTION
1	This action is responsive to the amendment filed on May 21, 2021.
2	The cancellation of claims 4, 5 and 15 is acknowledged. Pending claims are 1-3 and 6-14.
3	The objection of claims 5, 12 and 13 is withdrawn because of the applicant’s amendment.
4	The rejection of claims 1-3, 6-7, 9-10 and 12-14 under 35 U.S.C. 102(a)1 as being anticipated by Hall-Goulle et al. (US’ 076 A1) is maintained for the reasons set forth in the previous Office action that mailed on February 22, 2021.
5	The rejection of claims 8 and 11 under 35 U.S.C. 103 as being unpatentable over Hall-Goulle et al. (US’ 076 A1) is maintained for the reasons set forth in the previous Office action that mailed on February 22, 2021.
Response to Applicant’s Arguments
6	Applicant's arguments filed on 5/21/2021, have been fully considered but they are not persuasive.
 	With respect to the rejection of the claims under 102(a)1 as being anticipated by Hall-Goulle et al. (US’ 076 A1), applicant argued that Goulle et al. (US’ 076 A1) does not teach or disclose a colorant mixture comprising the specific dyes of (A) and (B) as recited in claim 1.
	The examiner respectfully, disagrees with the above arguments because Goulle et al. (US’ 076 A1) clearly teaches and discloses a compound having the following formula:


    PNG
    media_image1.png
    238
    359
    media_image1.png
    Greyscale
 Which is identical to the claimed formula (1), when in the claimed formula (1), R and R3 are both 3-methoxypropyl groups and R1 is a hydrogen atoms as claimed in claims 1-2 (see page 4, formula 102). Goulle et al. (US’ 076 A1) also teaches a compound having the following formula:

    PNG
    media_image2.png
    219
    351
    media_image2.png
    Greyscale
  Which is identical to the claimed formula (2) as recited in claims 1 and 6 (see page 6, formula 119). Goulle et al. (US’ 076 A1) further, teaches the dyeing compound having the following formula:

    PNG
    media_image3.png
    158
    291
    media_image3.png
    Greyscale
Which is identical to the claimed formula (3) as recited in claims 1 and identical to the claimed formula (301) as recited in claim 7 (see page 6, formula 118). Goulle et al. (US’ 076 A1) also teaches a compound having a formula in which the toyl groups are presented which is identical to the claimed formula (1), when in the claimed formula (1) both R2 and R3 are tolyl groups as claimed in claim 3 (see page 4, formula 106). 
With respect to the rejection of claims 8 and 11 under 103 as being unpatentable over Hall-Goulle et al. (US’ 076 A1), applicant argued that Hall-Goulle et al. does not render claim 1 obvious and therefore, since claim 1 is not obvious, claims 8 and 11 which depend on claim 1 are also not obvious.
	The examiner respectfully, disagrees with the above argument because Goulle et al. (US’ 076 A1)  anticipates claim 1 as described above, and therefore, claims 8 and 11 are obvious and unpatentable over Hall-Goulle et al. (US’ 076 A1) for the reasons set forth in the previous Office action that mailed on February 22, 2021.
Conclusion
7	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761